Case 2:17-cv-02538-CAS-SS Document 213 Filed 07/30/19 Page 1of3 Page ID #:4764

Name Jan T. Aune, Esq.

 

Address _444 E. Huntington Dr., Ste. 326
City, State, Zip Arcadia, CA 91006
Phone _818.238.7483

Fax 626.2265677

 

 

 

 

E-Mail jaune@aunelaw.com

 

QOOFPD COAppointed OCJA (OO ProPer (Retained

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

 

DAVID LILLIE CASE NUMBER:
PLAINTIFF(S), 2:17-cv-02538-CAS-SSx
V.
MANTECH INT'L CORP., a Delaware Corporation
NOTICE OF APPEAL
DEFENDANT(S).
NOTICE IS HEREBY GIVEN that Plaintiff David Lillie hereby appeals to
Name of Appellant

the United States Court of Appeals for the Ninth Circuit from:

Criminal Matter Civil Matter

CO) Conviction only [F.R.Cr.P. 32(j)(1)(A)] &] Order (specify):

CX Conviction and Sentence All Orders in Docket Entry 212.
CO] Sentence Only (18 U.S.C. 3742)

CO) Pursuant to F.R.Cr.P. 32(j)(2) CO Judgment (specify):

C1 Interlocutory Appeals
CL Sentence imposed:
C] Other (specify):

OC Bail status:

Imposed or Filed on July 26, 2019 . Entered on the docket in this action on July 26, 2019

A copy of said judgment or order is attached hereto.

July 30, 2019 /s/ Jan T. Aune

 

Date Signature
LC Appellant/ProSe Counsel for Appellant 1 Deputy Clerk

Note: The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnished a sufficient number
of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).

 

A-2 (01/07) NOTICE OF APPEAL
THE LAW OFFICE OF JAN T. AUNE

ARCADIA , CALIFORNIA

Case 4:17-cv-02538-CAS-SS Document 213 Filed 07/30/19 Page 2o0f3 Page ID #:4765

10
11
12
13
14
15
16
17
18
19
20
a
oy)
23
24
25
26
27
28

JAN T. AUNE (SBN 236604)
aune(@aunelaw.com

HE LAW OFFICE OF JAN T. AUNE
444 East Huntington Dr., Ste. 325
Arcadia, CA 91006
Tel.: (636) 461-5742
Fax: (626) 226-5677

Attorney for Plaintiff
DAVID LILLIE

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DAVID LILLIE, an individual
Plaintiff,
V.
MANTECH INT’L., CORP., a

Delaware corporation dba, and DOES
| through 20,

Defendants.

 

I. NAMES AND ADDRESSES _OF

PARTY

A. For Plaintiff David Lillie:

Jan T. Aune

jaune@aunelaw.com

The Law Office of Jan T. Aune
444 East Huntington Dr., Ste. 325
Arcadia, California 91006

Mf

Case No. 2:17-cv-02538 CAS
(SSx)

ATTACHMENT TO
PLAINTIFF’S NOTICE OF
APPEAL

FAC Filed: June 16, 2017

THE ATTORNEYS FOR EACH

 

 

 
THE LAW OFFICE OF JAN T. AUNE
ARCADIA, CALIFORNIA

Case #:17-cv-02538-CAS-SS Document 213 Filed 07/30/19 Page 30f3 Page ID #:4766
1 B. For Defendant ManTech International Corporation, Inc.:
2
5 Alison N. Davis (Pro Hac Vice)

andavis@littler.com
4 Littler Mendelson PC
5 815 Connecticut Avenue NW
Suite 400
6 Washington, D.C. 20006-4046
7 : : .
Brian T. McLaughlin (Pro Hac Vice)
8 bmclaughlin@crowell.com
9 Crowell and Moring, LLP
1001 Pennsylvania Avenue NW
10 Washington D.C. 200004-2595
1] .
Jina Lee
12 Jllee@littler.com
3 Littler Mendelson, P.C.
633 West 5" Street, 63"! Floor
14 Los Angeles, California 90071
15 .
Eric A. Cook
16 ecook@littler.com
17 Littler Mendelson, P.C.
633 West 5" Street, 63 Floor
18 Los Angeles, California 90071
19
20
21
22
23
24
25
26
27
28
a Die

 

 

 
